Title: John Henderson Deed to Craven Peyton, 30 April 1803
From: Henderson, John
To: Peyton, Craven


          
          This Indenture, made this Thirtieth day of April in the year of our Lord one thousand eight hundred and three: Between John Henderson and Ann B. Henderson his wife, of the County of Albemarle of the one part, and Craven Peyton of the said County of the other part, Witnesseth, that the said John Henderson, and Ann B. his wife, for and in consideration of the sum of One Hundred and forty pounds Current money of Virginia to them in hand Paid by the said Craven Peyton, before the sealing and delivery of these presents, the receipt of which they doth hereby acknowledge: Hath Given Granted, Bargained, and sold, and by these presents doth give grant bargain and sell unto the said Craven Peyton, his heirs and assigns forever, the following Lands, lying and being in the County of Albemarle, which were drawn by the said John Henderson as a legatee of Bennett Henderson dec’d at a division of said Bennett Hendersons lands, as will appear by the returns made by the Commissioners, who were appointed by the County Court of Albemarle, to divide said Lands, to wit, Lot No. 1. in the back lands Containing One Hundred and two Acres, and Lot No. 9. in the lower field Containing six acres and one quarter Acres,—be the same, more or less.
          To have and to hold the Lands, herein before specified, unto the said Craven Peyton, his heirs and assigns forever, and the said John Henderson and Ann B. his wife, do by these presents, warrant and agree, with the said Craven Peyton, that they will warrant, and for ever, defend, a good and sufficient, title in fee simple, in the aforesaid Lands, free and clear from the claim, or claims, of all and every person or Persons, whatsoever, unto the said Craven Peyton, his heirs and assigns forever,—
          In Testimony whereof the said John Henderson, and Ann B. his wife have herewith set their hands and affixed their seals, the day and Year first within written
           
            
              
              Jno Henderson 
            
            
              Signed Sealed and deliveredin presence of
              }
              Nancy Henderson 
            
            
              Richard Anderson
              
            
            
              Richd Johnson
              
            
            
              David Anderson
              
            
            
              Will. Clarkson
              
            
          
          
        